Title: To Thomas Jefferson from Isaac Ball, 17 February 1808
From: Ball, Isaac
To: Jefferson, Thomas


                  
                     New York 17th Feby. 1808
                  
                  Directed by an impulse of respectful Consideration, for the President of the United States,
                  Please permit me, Sir, with deference to present this small product, in the field of literature,—If to diffuse happiness to mankind, and a knowledge of the human character, may be considered worthy of every rational mind—Permit me to hope that the few pages submitted, are calculated to inspire an elevated view of the faculties of Man, and to Stimulate to virtuous pursuits the rising Generation.—
                  Impressed with lively sentiments, that the work is calculated to this end, and wishing to give it a general circulation—
                  It would be highly honorable and gratifying to my feelings, were I authorized to include the Name of the President of the United States, among the first number of its respectable patrons for the second Edition.
                  I am, Sir, induced to cherish this hope from the reflection.—That you are not more distinguished as the Chief of a Great and Independant Nation—than as the Philosopher and Patron of Literature. 
                  With sentiments of respectful Consideration and attachment I have the Honor, to remain Sir Your most obt. Servant
                  
                     Isaac Ball 
                     
                  
               